             Case 3:20-cr-00012-JM Document 18 Filed 08/27/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

UNITED STATES OF AMERICA                                                    PLAINTIFF

v.                              No. 3:20-cr-00012-JM-01

DEONTE DORNELL LOVE                                                       DEFENDANT


                                        ORDER

       Pending before the Court is United States’ Motion to Dismiss the Indictment as to

Defendant Deonte Dornell Love. Good cause having been shown, the motion is GRANTED.

(Doc. No. 17) The Indictment is hereby dismissed without prejudice as to the above-named

defendant.

       IT IS SO ORDERED this 27th day of August, 2020.




                                               JAMES M. MOODY, JR.
                                               UNITED STATES DISTRICT JUDGE
